Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 16, 2006







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed November 16, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00623-CV
____________
 
IN RE CEDRIC SANTOSCOY,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
18, 2006, relator Cedric Santoscoy, an inmate in the Texas Department of
Criminal Justice, filed a petition for writ of mandamus in this Court,
requesting we order the trial court to rescind its judgment in the underlying
case, Cause No. 755418, in which relator was convicted of capital murder and
sentenced to life imprisonment.  




Relator
claims the trial court=s judgment is void as a violation of the double jeopardy
clause of the Fifth Amendment because a venire member was replaced after the
venire panel had been sworn.[1]  However,
relator=s argument is, in effect, a
collateral attack on his conviction.  Under Texas law, the exclusive method for
a person confined under a final felony conviction to collaterally attack the
conviction is to file an application for a writ of habeas corpus under article
11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005); Ex Parte Adams, 768 S.W.2d 281, 287 (Tex. Crim. App.
1989); McBride v. State, 114 S.W.3d 556, 557 (Tex. App.CAustin 2002, no pet.).  Therefore,
because this Court does not have jurisdiction to address relator=s contention, we dismiss the
petition.  See Bd. of Pardons & Paroles ex rel. Keene v. Court of
Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); see,
e.g., Watson v. State, 96 S.W.3d 497, 500 (Tex. App.CAmarillo 2002, pet. ref=d) (construing points of error
praying for release from incarceration as requesting habeas corpus relief, and
dismissing for lack of jurisdiction).  
Accordingly,
relator=s petition for writ of mandamus is
dismissed for lack of jurisdiction.   
 
PER
CURIAM
 
Petition Dismissed and Memorandum Opinion filed
November 16, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.  




[1]This Court overruled relator=s argument in the appeal of his conviction.  See
Santoscoy v. State, No. 14-98-00126-CR, 1999 WL 1123048, at *4 (Tex. App.CHouston [14th Dist.] Dec. 9, 1999, pet. ref=d).